Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 6-8 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In each of claims 1 and 12 the limitation to “analyzing the code part to identify context information related to the code section”, “wherein the first idiomatic modifier in use transforms a first code statement of the code part such that the transformed first code statement corresponds to an idiomatic representation of the first code statement” and “generating a modified code part by applying the first idiomatic modifier to the code part”, as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claims recites the following additional elements “a computing-implemented,” “one or more processors,” “non-transitory computer readable media,” “program instructions stored on the media”, “obtaining a first part or representation of a code section as a code part, said code part comprising a first code characteristic”, and “obtaining a first idiomatic modifier based on the first code characteristic and the context information”.  The additional elements “a computing-implemented,” “one or more processors,” “non-transitory computer readable media,” “program instructions stored on the media” are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “obtaining a first part or representation of a code section as a code part, said code part comprising a first code characteristic”, and “obtaining a first idiomatic modifier based on the first code characteristic and the context information” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering to perform a task.    See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional “a computing-implemented,” “one or more processors,” “non-transitory computer readable media,” “program instructions stored on the media” are generic computer components and instructions used as the tools to perform the abstract idea.  As to the additional element “obtaining a first part or representation of a code section as a code part, said code part comprising a first code characteristic”, and “obtaining a first idiomatic modifier based on the first code characteristic and the context information” the courts have identified gathering data to perform a task of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Claims 2-3 and 13-14 further define the “transform” function set forth in the claims from which they depend, thus, are also considered to recite a mental process since “wherein the first idiomatic modifier transforms the first code statement by modifying a portion of the first code statement to create a modified portion of the first code statement” and “wherein the transformed first code statement comprises the modified portion of the first code statement” can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.
Claims 4 and 15 further define the “transform” function set forth in the claims from which they depend, thus, are also considered to recite a mental process since “wherein the first idiomatic modifier in use transforms a second code statement of the code part such that the transformed first code statement corresponds to an idiomatic representation of the first code statement and the second code statement” can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.
Claims 5 and 16 further define the “code part” that is part of the “obtaining” function set forth in the claims from which they depend, thus, it does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering to perform a task.    See MPEP 2106.05(g). Further it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “code part” that is part of the “obtaining” function” is related to gathering data to perform a task of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  
Claims 6 and 17 discloses “wherein the second idiomatic modifier in use transforms a second code statement of the code part such that the transformed second code statement corresponds to an idiomatic representation of the second code statement” as drafted, recite a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
Claims 6 and 17 includes the additional element “obtaining a second idiomatic modifier based on the second characteristic and the context information,” which does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering to perform a task.    See MPEP 2106.05(g).  Further, as to the additional elements of “obtaining a second idiomatic modifier based on the second characteristic and the context information” the courts have identified gathering data to perform a task of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
Claims 7 and 18 further define the “Generating” function set forth in the claims from which they depend, thus, are also considered to recite a mental process since “wherein generating the modified code part further comprises applying the second idiomatic modifier to the code part” can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.
Claim 8 further defines “the second code statement” but does not provide an inventive concept.
Claims 9 and 19 further define the “first code characteristic” that is part of the “obtaining” function set forth in the claims from which they depend, thus, it does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering to perform a task.    See MPEP 2106.05(g). Further it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “first code characteristic” that is part of the “obtaining” function” is related to gathering data to perform a task of the abstract idea is well-understood, routine, conventional activity.  See MPEP 2106.05(d).  
Claims 10-11 further defines the “context information” that is part of the “analyzing” function set forth in the claims from which they depend, thus, are also considered to recite a mental process that can be reasonably carried out through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9-12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190377561 A1) in view of Byrraju (WO 2020145892 A1).

Regarding Claim 1, Yang (US 20190377561 A1) teaches
A computer-implemented method comprising: 
obtaining a first part or representation of a code section as a code part, said code part comprising a first code characteristic (Para [0055], receiving the JavaScript source code; Para 0023, Source code can be written in the non-Apex programming languages, fully taking advantage of features (e.g., modern language features such as arrow functions, destructuring assignment, modules, etc.) of, and tools available for, the non-Apex programming languages. The non-Apex source code can then be transformed (e.g., automatically, substantially automatically, with minimal or no code re-writing in the second high-level programming language, etc.) Apex source code) Examiner Comments: Javascript is interpreted to the claimed code characteristic; 
analyzing the code part to identify context information related to the code section (Para [0055], In response to receiving the JavaScript source code, the source code transformer (130) can perform a source code transformation operation including but not limited to performing JavaScript source code analyses (e.g., lexical, syntactic and/or semantic analyses, etc.) on the JavaScript source code from the user device); 
obtaining a first idiomatic modifier based on the first code characteristic and the context information, wherein the first idiomatic modifier in use transforms a first code statement of the code part (Para [0055], The source code transformer (130) can use some or all of the results of the source code analyses and/or the internal source code representation/structure to generate transformed Apex source code based on the JavaScript source code. The transformed Apex source code can be optimized to take advantage of the domain-specific characteristics, benefits, services, facilities, etc., of, etc., the multitenant enterprise platform in the cloud-based computer system); 
and generating a modified code part by applying the first idiomatic modifier to the code part (Para 0055, generate transformed Apex source code based on the JavaScript source code. The transformed Apex source code can be optimized to take advantage of the domain-specific characteristics, benefits, services, facilities, etc., of, etc., the multitenant enterprise platform in the cloud-based computer system).

Yang did not specifically teach
such that the transformed first code statement corresponds to an idiomatic representation of the first code statement.

However, Byrraju (WO 2020145892 A1) teaches 
such that the transformed first code statement corresponds to an idiomatic representation of the first code statement (Para [00761], a method for converting a programming code into a natural language to build a natural language-based computer- implemented solution).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s teaching to Byrraju’s in order to effectively replaces 'programming code' in conveying application or solution logic to the computer using a natural language-based design by converting a programming code into a natural language to build a natural language-based computer- implemented solution (Byrraju [Abstract]).

Regarding Claim 4, Yang and Byrraju teach
The computer-implemented method of claim 1.

Yang did not teach
wherein the first idiomatic modifier in use transforms a second code statement of the code part such that the transformed first code statement corresponds to an idiomatic representation of the first code statement and the second code statement.

However, Byrraju (WO 2020145892 A1) teaches 
wherein the first idiomatic modifier in use transforms a second code statement of the code part such that the transformed first code statement corresponds to an idiomatic representation of the first code statement and the second code statement (Para [0761], determining, by the processor, relationships between the local statements of intent based on mapping of the extracted operators and functions with the natural language data stored in the database).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang’s teaching to Byrraju’s in order to effectively replaces 'programming code' in conveying application or solution logic to the computer using a natural language-based design by converting a programming code into a natural language to build a natural language-based computer- implemented solution (Byrraju [Abstract]).

Regarding Claim 9, Yang and Byrraju teach
The computer-implemented method of claim 1, wherein the first code characteristic corresponds to a non-functional issue associated with one or more code statements included in the code part (Yang [Para [0055], receiving the JavaScript source code]).

Regarding Claim 10, Yang and Byrraju teach
The computer-implemented method of claim 1, wherein the context information relates to one or more non-functional features of the code part (Yang [(Para [0055], In response to receiving the JavaScript source code, the source code transformer (130) can perform a source code transformation operation including but not limited to performing JavaScript source code analyses (e.g., lexical, syntactic and/or semantic analyses, etc.) on the JavaScript source code from the user device);]).

Regarding Claim 11, Yang and Byrraju teach
 The computer-implemented method of claim 10, wherein the one or more non-functional features of the code part include one or more chosen from the group including: class names, field names, method names, variable names, construction and formatting of literals, construction and formatting of container types, framework and version-specific assertions, framework and version-specific class annotations, framework and version-specific method annotations, omission of casts where possible, omission of type parameters where possible, inlining of statements and call chaining where appropriate, factoring out of common code where appropriate, imports, static imports where appropriate, placement of comments, visual code structuring where appropriate, or code formatting such indentations and line breaking (Yang [(Para [0055], In response to receiving the JavaScript source code, the source code transformer (130) can perform a source code transformation operation including but not limited to performing JavaScript source code analyses (e.g., lexical, syntactic and/or semantic analyses, etc.) on the JavaScript source code from the user device)]).

Regarding Claim 12, is a system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 15, is a system claim corresponding to the method claim above (Claim 4) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 4.

Regarding Claim 19, is a system claim corresponding to the method claim above (Claim 9) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 9.

Regarding Claim 20, Yang and Byrraju teach
A non-transitory computer readable medium comprising one or more instructions which when executed by one or more processors cause a device to carry out operations as set forth in the method of claim 1 (See rejection of Claim 1).

Claim(s) 2-3, 5, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190377561 A1) in view of Byrraju (WO 2020145892 A1) further in view of Bird (US 20170161177 A1).

Regarding Claim 2, Yang and Byrraju teach
The computer-implemented method of claim 1.

Yang and Byrraju did not teach
wherein the first idiomatic modifier transforms the first code statement by modifying a portion of the first code statement to create a modified portion of the first code statement.

However, Bird (US 20170161177 A1) teaches 
wherein the first idiomatic modifier transforms the first code statement by modifying a portion of the first code statement to create a modified portion of the first code statement (Para 0081, the rewriting component 122-2 is operative to modify one or more portions of the code base 402 using idiom information 406 by replacing one or more programming constructs 408-a with one or more operators 410-a. Each operator 410-a, being an equivalent query expression to the corresponding programming construct 408-a, is inserted by the rewriting component 122-2 into the code base 402).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang and Byrraju’s teaching to Bird’s in order to identify idiomatic code in a code base by comparing the idiomatic code representations to computer code fragments in the code base and identify one or more code fragments matching at least one of the idiomatic code representations (Bird [Abstract]).

Regarding Claim 3, Yang and Byrraju teach
The computer-implemented method of claim 2.

Yang and Byrraju did not teach
wherein the transformed first code statement comprises the modified portion of the first code statement.

However, Bird teaches 
wherein the transformed first code statement comprises the modified portion of the first code statement (Para 0081, the rewriting component 122-2 is operative to modify one or more portions of the code base 402 using idiom information 406 by replacing one or more programming constructs 408-a with one or more operators 410-a. Each operator 410-a, being an equivalent query expression to the corresponding programming construct 408-a, is inserted by the rewriting component 122-2 into the code base 402).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang and Byrraju’s teaching to Bird’s in order to identify idiomatic code in a code base by comparing the idiomatic code representations to computer code fragments in the code base and identify one or more code fragments matching at least one of the idiomatic code representations (Bird [Abstract]).

Regarding Claim 5, Yang and Byrraju teach
The computer-implemented method of claim 1.

Yang and Byrraju did not teach
wherein the code part further comprises a second characteristic.

However, Bird teaches 
wherein the code part further comprises a second characteristic (Para 0044, In one exemplary embodiment, the code base 202 includes a corpus generally referring to a number of strings configured in accordance with a grammar (e.g., a programming language control structure syntax). The strings represent code fragments when the corpus is being used as a training corpus for the mining component 122-1. These code fragments may include one or more programming constructs, such as loop constructs. At least some of the constructs can be represented as syntactic abstractions such that structural similarities in syntax are generalized, and trivial differences unrelated to usage patterns or the syntax are removed. For example, two constructs may employ slightly different control structures that can be abstracted into a single control structure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang and Byrraju’s teaching to Bird’s in order to identify idiomatic code in a code base by comparing the idiomatic code representations to computer code fragments in the code base and identify one or more code fragments matching at least one of the idiomatic code representations (Bird [Abstract]).

Regarding Claim 13, is a system claim corresponding to the method claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Regarding Claim 14, is a system claim corresponding to the method claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 16, is a system claim corresponding to the method claim above (Claim 5) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 5.

Notice of References Cited
Qiu (US 20220179651 A1) is related to obtain information of all interfaces of the smart contract; and when the source code of the smart contract is provided, syntactically analyzing a source code text of the smart contract to establish a syntax tree, so as to obtain the information of all interfaces of the smart contract (Para [005]).
Raszka (US 20220222169 A1) discloses an example of an encoding that is derived from the language grammar and that can be used to transform the source code into a BOW (first) vector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/
Supervisory Patent Examiner, Art Unit 2191